DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claim 14 is objected to.
Claims 1-20 are rejected.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 22 July 2021.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR §§ 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the following reasons:
Figures 2 and 3 contain sequences.
	Several nucleotide sequences appear in the specification in Figures 2 and 3 that are not properly identified.  Nucleotide sequences must be identified by sequence identification number.  Furthermore, if said sequences do not appear in the sequence listing, a new listing including said 
	Applicants are required to comply with all the requirements of 37 CFR §§ 1.821-1.825.  Any response to this Office Action which fails to meet all of these requirements will be considered non-responsive.  The nature of the sequences disclosed in the instant application has allowed an examination on the merits, the results of which are communicated below.
The sequence listing received 22 July 2021 has been entered into the application file.
Claim Interpretation
Claims 14 and 15 recite limitations to the bodily sample of the subject that is the source of the cell-free DNA that is the source of the sequence data analyzed by the instructions in the computer-readable media. The limitations are interpreted as requiring data that is a product by process limitation without a limitation of obtaining the samples or sequencing the cell-free DNA in the samples.
	It is brought to the Applicant’s attention that a product by process claim is examined for novelty and obviousness of the claimed product only, and that no consideration is given to the novelty or obviousness of the method of making the claimed product.  See M.P.E.P. 2113.
The limitation of “predetermined expectation” in claims 1 and 19 is interpreted as data generated before being provided within the metes and bounds of the claimed subject matter. The 
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 requires sources of cell-free DNA but recites in line 5 “mammary gland or lavage” and should probably recite mammary gland fluid or lavage.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4 recite limitations already present in independent claim 1 from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 and dependent claims 2-4 recite a computer readable medium that causes a computer to execute a process of considering sequence data from a cell-free DNA bodily sample, detecting candidate insertions or deletions (indel) in the cell-free DNA, analyzing the chance that the indel exists in the sequences, analyzing a chance that the indel is introduced by non-biological errors, and classifying the indel as true or introduced. Independent claim 19 recites a computer system that executes the process that the computer readable medium of claim 1 causes a computer to perform. The processes recited in independent claims 1 and 19 are, but for the limitation of a generic computer and computer readable medium, recite the mental process grouping of abstract idea.
Dependent claim 5 further recites a mental process of considering sequencing errors. Dependent claim 6 further recites a mental process of considering amplification errors. An embodiment of dependent claims 7 and 8 further recite a mental process of considering frequencies of alleles. Dependent claim 9 further recites a mental process of performing a multi-parameter maximization algorithm to classify an indel as true or introduced. Dependent claim 10 further recites a mental process of performing a multi-parameter maximization algorithm that is a Nelder-Mead algorithm to classify an indel as true or introduced. Dependent claim 11 further recites a mental process of performing a multi-parameter maximization algorithm and using thresholds to classify an indel as true or introduced. Dependent claim 12 further recites a mental process of considering sequence read data that are enriched for one or more loci. Dependent 
This judicial exception is not integrated into a practical application because the additional elements in independent claims 1 and 19 of computer readable media and a computer processor and a computer network in dependent claim 20 do not improve the functioning of a generic computer or computer network and do not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in independent claims 1 and 19 of computer readable media and a computer processor and a computer network in dependent claim 20 are conventional computer components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, 
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, ,we hold that they too are patent ineligible under §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babiarz et al. (United States Patent Application No. US 2017/0107565) in view of Schmitt et al. (Proceedings of the National Academy of Sciences USA vol. 109 pages 14508-14503 and Supporting Information pages 1-3 (2012)) in view of Grimm et al. (BMC Genomics vol. 14, article 132 (2013)) in view of Lo et al. (Science Translational Medicine vol. 2, article 61ra91 (2010)).
Independent claim 1 and dependent claims 2-4 recite a computer readable medium that causes a computer to execute a process of considering sequence data from a cell-free DNA 
Dependent claim 5 further recites a process of considering sequencing errors. Dependent claim 6 further recites a process of considering amplification errors. An embodiment of dependent claims 7 and 8 further recite a process of considering frequencies of alleles. Dependent claim 9 further recites a mental process of performing a multi-parameter maximization algorithm to classify an indel as true or introduced. Dependent claim 11 further recites a mental process of performing a multi-parameter maximization algorithm and using thresholds to classify an indel as true or introduced. Dependent claim 12 further recites a mental process of considering sequence read data that are enriched for one or more loci. Dependent claim 13 further recites a mental process of considering sequence read data from circulating tumor DNA. An embodiment of dependent claim 14 further recites a mental process of considering sequence read data from plasma. Dependent claim 15 further recites a mental process of considering sequence read data from plasma. Dependent claim 16 further recites a mental process of considering sequence read data from a subject suspected of having a disease or a pre-disposition to the disease. Dependent claim 17 further recites a mental process of considering sequence read data from a subject in need of therapy or suspected of needing therapy. Dependent claim 18 further recites a mental process of aligning sequence reads to a reference sequence. Dependent claim 20 recites a computer system comprising a computer network.

	Babiarz et al. does not show distinguishing true mutations in a sample from artifacts of amplification and sequencing, use of models for hypothesis testing, alignment of sequences, or detection of indels in cell-free DNA.
Schmitt et al. shows distinguishing true mutations in a sample from artifacts of amplification and sequencing by use of sequencing of barcoded strands at page 14509 and Figure 1. Alignment of sequence reads is shown on page 1. Schmitt et al. concludes on page 14512 that the technique results in a large improvement in sequencing accuracy.
Grimm et al. shows a machine learning process for predicting indels using paired-end sequencing. Alignment of sequences is shown in the abstract and on pages 2-6. The process is discussed on pages 3-4 and Figure 1. The model is used to predict indels on pages 4-6.
Lo et al. shows analysis of cell free fetal DNA by sequencing plasma from pregnant females in the abstract and throughout. Lo et al. shows detection of a deletion in figure 6.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 7-11, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 36, 38, and 51 of copending Application No. 16/338,445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite species of mapping sequence reads and species of an LLR species of multi-parameter likelihood functions relative to at least the instant independent claims 1 and 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.
The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631